

SECOND AMENDMENT
TO
EATON CORPORATION
EXCESS BENEFITS PLAN II
(January 1, 2008 Restatement)


WHEREAS, the Corporation maintains in effect the Eaton Corporation Excess
Benefits Plan II under a January 1, 2008 Restatement, as amended (the “Plan”);
and
WHEREAS, the Pension Administration Committee reserves the right to amend the
Plan; and
WHEREAS, the Pension Administration Committee wishes to amend the Plan in order
to provide clarification with respect to beneficiary designations.
NOW THEREFORE, the Plan is amended, effective as of January 1, 2016, to provide
as follows:
1.    Section 7(b) of the Plan is hereby amended to read as follows:
(b)    If the Participant has a vested interest under the Plan and dies prior to
commencement of any benefit under the Plan, the Company will pay a benefit to
the Participant’s designated beneficiary in the form of a single sum within
ninety (90) days following the Participant’s date of death. The benefit shall be
calculated in the same manner as provided under the Pension Plan. A Participant
may elect a beneficiary other than his or her spouse (as permitted under the
Pension Plan except that no spousal consent shall be required). In the event
that the Participant has not made a beneficiary designation under the Plan, the
beneficiary under the Plan shall be as determined under the Pension Plan.
IN WITNESS WHEREOF, the Pension Administration Committee has caused this
Amendment to be executed through duly authorized persons on this 14th day of
December, 2016.


PENSION ADMINISTRATION COMMITTEE


By: /s/ Cynthia K. Brabander
Cynthia K. Brabander
Committee Chair



